DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks of 7 October 2021 have been considered but are not persuasive.  
Applicant argues that Hansen does not teach “estimating an intent” as claimed.  Examiner respectfully disagrees.  Hansen teaches “predict[ing] which of the search result items is most likely to yield the search result data that the search request user desires.”  Hansen [0097].  This prediction is for a user to select a particular search result.  A search result item estimated to have a high intent to click implicitly has a low intent to ignore.  Conversely, a search result item estimated to have a low intent to click has a corresponding high intent to ignore.  The particulars of the intent categories are necessary to overcome Hansen.
Claims 25, 31, and 37 are newly rejected in view of amendment.
New grounds of rejection under section 101 are presented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21, 24-25, 27, 30-31, 33, and 36-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The limitation of “identifying other users related to the user based on a similarity between the user and each of the other users,” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this claim encompasses a person forming a judgment as to the similarity of other users.
The limitation of “estimating an intent of the user, selected from a plurality of different categories of intents, with respect to each of the plurality of search results based on contextual information associated with activities of the other users with respect to the search result, the intent being indicative of what the user intends to do with the search result,” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “estimating” in the context of this claim encompasses a person forming a judgment as to what a user would do.
The limitation of “ranking the plurality of search results based on the intent of the user,” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim 
The limitation of “refining the plurality of search results based on the ranking of the plurality of search results,” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “refining” in the context of this claim encompasses a person selecting the top ten search results.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.   In particular, the claims only recite two additional elements: obtaining search results and providing refined search results. These are both recited at a high-level of generality (i.e., as a generic computer function of searching and transmitting) such that it amounts no more than mere instructions to apply the exception using a generic computer component as insignificant extra-solution activity of data gathering and output.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of obtaining search results and providing refined search results amount to no more than mere instructions to apply the exception using 
Collaborative filtering of claims 24, 30 and 36 as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “collaborative filtering” in the context of this claim encompasses a collecting data about other users, analyzing them, and presenting the results of this analysis.
The limitations directed to what intents are estimated of claims 24, 31, and 37 do not change the estimation being performed as covering performance in the mind.
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 24-24, 27, 30-31, 33, and 36-37 is/are rejected under 35 U.S.C. 103 as being obvious over Hansen et al., US 2010/0174709 A1 (hereinafter “Hansen”), in view of Ramer et al., US 2007/0061336 A1 (hereinafter “Ramer”).

As per claims 21, 27, and 33, Hansen teaches:
obtaining a plurality of search results related to a query from a user (Hansen [0092], “matching the keyword from the search with a keyword in the one of more databases to generate a list of search result items”); 
identifying other users related to the user (Hansen [0095], “search request users ‘friends’”);
estimating an intent of the user, selected from a plurality of different categories of intents, with respect to each of the plurality of search results based on contextual information associated with activities of the other users with respect to the search result, the intent being indicative what the user intends to do with the search result (Hansen [0096]-[0097], “One example includes determining the number of friends in common with this social network user that provided the private social network data associated with the search result item. . . . In this embodiment the previous selections in the search results made by search request users is indicative of the relevant of search results with similar or identical search result items.”), where selections are the claimed activities, where the intent to select a search result is estimated, where selecting is a first category of intent and not selecting (i.e., ignoring) is a second category of intent;
ranking each of the plurality of search results based on the intent of the user (Hansen [0096], “A greater number of common ‘friends’ may be an indication that the search result item is more relevant than other search result items provided by users who have fewer ‘friends’ in common.”), where relevance is the claimed priority;
refining the plurality of search results based on the ranking of the plurality of search results (Hansen [0097], “The search result items are then arranged into a hierarchy by ranking the search result items according to a desired schema. For example, in a preferred embodiment the search result items are arranged by placing the most relevant search result items higher in the list of the search results.”), where ranking is the refining; and 
providing the refined search results to the user (Hansen [0100], “search engine server 775 and/or 770 generates a webpage to display the list of search result items according to the hierarchy”).

Hansen, however, does not teach:
identifying other users related to the user based on a similarity between the user and each of the other users.

The analogous and compatible art of Ramer, however, teaches collaborative filtering of search results based on users similar to an active, searching user (Ramer [0061]).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Ramer with those of Hansen to expand the universe of collaborative filtering from the friends of Hansen to similar users of Ramer as a simple substitution of one known element for another to obtain predictable results.

Neither Hansen nor Ramer, however, teaches:

As per claims 24, 30, and 36, the rejection of claims 21, 27, and 33 is incorporated, and Hansen further teaches:
wherein estimating the intent is via collaborative filtering based on information related to the other users with respect to the plurality of search results (Hansen [0096], “A greater number of common ‘friends’ may be an indication that the search result item is more relevant than other search result items provided by users who have fewer ‘friends’ in common.”), where this is collaborative filtering as claimed.

As per claims 25, 31, and 37, the rejection of claims 21, 27, and 33 is incorporated, and Hansen further teaches:
wherein the plurality of different categories of intents comprise one or more of:
an intent to save a search result, where this is an optional feature;
an intent to share the search result, where this is an optional feature; or
an intent to click the search result (Hansen [0096]-[0097], “One example includes determining the number of friends in common with this social network user that provided the private social network data associated with the search result item. . . . In this embodiment the previous selections in the search results made by search request users is indicative of the relevant of search results with similar or identical search result items.”), where selections (i.e., clicks) are the claimed activities, where the intent to select a search result is estimated, where selecting is a first category of intent and not selecting (i.e., ignoring) is a second category of intent.

Claims 23, 29, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al., US 2010/0174709 A1 (hereinafter “Hansen”), in view of Ramer et al., US 2007/0061336 A1 (hereinafter “Ramer”), and further in view of Andres Gutierrez et al., US 2015/0294221 A1 (hereinafter “Angel Gutierrez”), and Schirripa et al., US 2006/0288015 A1 (hereinafter “Schirripa”).

As per claims 23, 29, and 35, the rejection of claims 21, 27, and 33 is incorporated, but Hansen does not teach:
wherein contextual information includes information related to a locale at which the query is issued.

However, the analogous and compatible art of Angel Gutierrez, which is also in the field of collaborative filtering, teaches using contextual information including information related to a locale at which a query is issued (Angel Gutierrez [0066], [0115]).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Angel Gutierrez with those of Hansen to use contextual information where related to a local at which the query is issued to determine a userbase for collaborative filtering in place of the friends of Hansen in order to take into account the behavior of people around the searching user, who may have interests relevant to the searching user.

Neither Hansen nor Andres Gutierrez, however, teach:
wherein contextual information includes a type of device used by the user to issue the query.

The analogous and compatible art of Schirripa, however, teaches filtering search results by a type of device issuing the query (Schirripa [0100]).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Schirripa with those of Hansen to collect context data including the type of device used by the user to issue the query in order to select search results suitable for viewing on the type of device.

Claims 26, 32, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al., US 2010/0174709 A1 (hereinafter “Hansen”), in view of Ramer et al., US 2007/0061336 A1 .

 As per claims 26, 32, and 38, the rejection of claims 21, 27, and 33 is incorporated, but Hansen does not teach:
determining an application and a setting within the application in which the person issued the search query, wherein the application is one of an email application, a social networking application, a text message application, or a web-search application.

The analogous and compatible art of Srikanth, however, teaches using the application in which a query is issued as a filter – i.e., an application and a setting as claimed – to the query (Srikanth [0026]).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Srikanth with those of Hansen to use the application and setting in which a query is issued as a filter in order to produce more relevant search results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 24-28, 29, 31-34, and 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,296,647 in view of Hansen et al., US 2010/0174709 A1 (hereinafter “Hansen”). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to modify the ’647 claim to sort the search results by relevance as in Hansen in order to produce search results that are better targeted to the searching user.
Claims 23, 29, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,296,647 in view of Andres Gutierrez et al., US 2015/0294221 A1 (hereinafter “Angel Gutierrez”), and Schirripa et al., US 2006/0288015 A1 (hereinafter “Schirripa”).  Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to modify the ’647 claim to include contextual information of location and device type in order to better filter the search results

Allowable Subject Matter
Claims 22, 28, and 34 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and with the filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 22, 28, and 34, the prior art does not teach collaborative filtering on to queries issued in an application based on what other users’ queries in a same application.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159